Citation Nr: 1001954	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  By that rating 
action, the RO denied the claim of entitlement to TDIU.  The 
Veteran timely appealed the RO's September 2003 rating action 
to the Board.  

In July 2007, the Board remanded the instant claim to the RO 
for additional development, to include a VA examination.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has a college degree in political science.  
He last worked at a government agency as a clerk/liaison in 
1991.  

2.  The Veteran's service- connected lumbosacral 
polyradiculopathy, L5-S1 bulging disc and degenerative joint 
disease (rated at 60 percent) does not preclude him from 
maintaining all types of gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Sup. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the TDIU issue on appeal, VA provided the 
Veteran with pre-adjudication notice on the Pelegrini II VCAA 
elements in a July 2003 letter.  The letter informed the 
Veteran to let VA know of any evidence he thought would 
support his claim of entitlement to TDIU, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a July 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a July 2003 letter.  Id.

Regarding VA's duty to assist the Veteran with his TDIU claim 
on appeal, service treatment records (STRs), VA and private 
treatment and examination reports, Social Security 
Administration (SSA) records, along with statements of the 
Veteran, have been obtained and associated with the claims 
files.  In the July 2003 VCAA letter, the RO requested that 
the Veteran have his former employer complete and submit VA 
Form 21-4192.  The Veteran was also requested to submit any 
other additional medical evidence in support of his claim.  
The Veteran did not respond to the RO's request.  In July 
2007, the Board remanded the TDIU claim to the RO, in part, 
to have the Veteran examined and to determine the effect, if 
any, that his service-connected low back disorder has on his 
ability to maintain substantially gainful employment.  VA 
examined the Veteran in April 2009.  A copy of this 
examination report has been associated with the claims files.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim of entitlement to TDIU analyzed in the decision 
below.

II.  Merits Analysis

The Veteran has requested entitlement to TDIU.  As the 
evidence does not also show that the Veteran's service-
connected low back disorder (rated at 60 percent) precludes 
him from maintaining all types of gainful employment, the 
appeal will be denied. 
Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
Veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled. "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating. The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

VA received the Veteran's TDIU claim in May 2003.  Currently, 
the Veteran is in receipt of service connection for 
lumbosacral polyradiculopathy, L5-S1 bulging disc and 
degenerative joint disease (rated at 60 percent).  His 
combined evaluation is 60 percent.  (See September 2003 
rating action).

With service connection in effect for one disability that is 
ratable at 60 percent, the Veteran meets the criteria for 
consideration under 38 C.F.R. § 4.16(a).  Thus, the Board 
must assess whether the service-connected low back disorder 
is so severe, standing alone, as to prevent the Veteran from 
maintaining gainful employment.

The Veteran has argued that because the SSA determined that 
he was disabled due to his service-connected low back 
disorder, that he is entitled to TDIU.  The Veteran reported 
on his TDIU applications that he had last worked in 1991 as a 
clerk and liaison for a government agency.  He also reported 
that he had a college degree in political science.  (See VA 
Forms 21-8940, Veteran's Application for Increased 
Compensation Based On Unemployability, received by VA in 
December 1999 and June 2001, and September 2003 general 
medical examination report).  

SSA records show that the Veteran has been in receipt of SSA 
disability benefits for lumbosacral strain as a primary 
diagnosis and disorders of back (discogenic and degenerative) 
as a secondary diagnosis.  While the SSA has found the 
Veteran to be disabled within the meaning of its applicable 
law, these findings are relevant, but not necessarily binding 
on VA. Holland v. Brown, 6 Vet. App. 443 (1994).

VA treatment and examination reports, dating from 2001 to 
2004, pertinently reflect that the Veteran received treatment 
for several non- service-connected disabilities, such as 
Palindroic rheumatoid arthritis, diabetes mellitus, type II 
with peripheral neuropathy, nephrolithiasis, arterial 
hypertension, as well as back pain associated with his 
service-connected low back disorder.  A September 2003 VA 
spine examination report contains the examiner's opinion, 
after a physical evaluation of the Veteran's spine, that he 
"should be able to work at least at a desk job as a clerk or 
anything which does not require heavy lifting."  (See 
September 2003 VA spine examination report).  

The September 2003 VA examiner's opinion is consistent with 
that of an April 2009 VA opinion.  In April 2009 and pursuant 
to the Board's July 2007 remand directives, VA examined the 
Veteran to determine the current severity of his service-
connected low back disorder and whether or not it precluded 
him from performing substantial gainful employment.  The 
Veteran reported that he had been retired from employment 
since 1982.  He indicated that he had always held temporary 
jobs and worked at irregular periods.  The VA examiner 
concluded, after an entire review of the claims files and a 
physical evaluation of the Veteran's spine, 

"This patient has moderate intensity 
lumbar DJD, lumbar myositis, and lumbar 
bulging disc (L4-5, L5-S1).   He has a 
college degree in political science and 
has worked at least 12 years for 
unemployment office as a technician, he 
states his job was not physically 
strenuous.  He most likely could work as 
a technician at same type of office with 
his above mentioned condition."  (See 
April 2009 VA spine examination 
report)."  

The preponderance of the evidence is against a finding that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as the result of his service-connected low 
back disorder, as alleged by the Veteran.  Unemployability is 
synonymous with inability to secure and follow as 
substantially gainful occupation, and the evidence of record 
has failed to establish this fact.  In fact, two VA 
physicians concluded that the Veteran is able to maintain 
employment as a clerk/technician in an office-type 
environment even with his service-connected low back 
disorder.  Again, the question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See, Van 
Hoose, 4. Vet. App. At 363.  There is no opinion, private or 
VA, that refutes the above-cited September 2003 and April 
2009 VA examiners' opinions.  Overall, the evidence of record 
does not establish that the Veteran's service connected low 
back disorder, as contended by him, precludes him from 
maintaining all forms of employment.

Thus, the Board concludes that entitlement to TDIU is not 
warranted. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5197(b); Gilbert v. Derwinski, 1 
Vet. App;. 49, 54-56 (1990).





ORDER

Entitlement to TDIU is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


